Title: Peter Derieux to Thomas Jefferson, 27 July 1813
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur Richmond 27th July 1813.
            J’ai recu la lettre que vous m’avés fait L’honneur de m’ecrire le 23. courant, mais trop tard pour y repondre par Le même courier.Je Suis très reconnaissant Monsieur de linteret que vous voulés bien temoigner au malheur qui vient d’arriver a ma famille par le Depart precipité d’une partie des habitants de Petersburg, qui en consequence de Lalarme generale apres laffaire de Hampton, nous fit perdre touttes les Ecolieres qui Composoient notre academie.
            Aussitot la reception de votre lettre je fus voir Mr Gibson au Sujet de Son contenu, il me parut Satisfait de ce que je lui dit, et doit vous ecrire en consequence par ce même courier.
            Quoique les informations que j’ai fait pour M’assurer de l’existance de Mr Mazzei, ne Soient que bien naturelles, j’espere, Monsieur que vous voudrés bien les lui laisser ignorer, afin de ne pas lindisposer en lui donnant lieu de croire que j’aurois pu envisager Sa mort,
				comme un Evenement qui pouvoit me relever et ma famille de
				lindigence et Lobscurité ou nous sommes reduits.
            Veuillés je vous en Supplie, Monsieur nous accorder la continuation de vos bontés et etre persuadé que mes Sentiments de reconnaissance egaleront toujours ceux du plus profond Respect avec lequel j’ai L’honneur d’etre
             Monsieur
            Votre tres humble et très obeist Serviteur Peter Derieux
          
          
          Editors’ Translation
          
            Sir Richmond 27th July 1813.
            I received your letter of the 23d of this month but got it too late to reply by the same post.I am very grateful, Sir, for your kind interest in the misfortune that recently struck my family due to the hasty departure of a portion of Petersburg’s inhabitants and the consequent removal of all the schoolgirls from our academy, which resulted from the panic arising out of
			 the attack on Hampton.
            As soon as I received your letter I went to see Mr. Gibson about its contents. He seemed satisfied by what I told him and is, as a result, going to write you by this same post.
            Although my desire to learn whether Mr. Mazzei was still alive is quite natural, I hope, Sir, that you will not reveal my inquiries to him, so as not to upset him by letting him believe that I could have considered his death as an event
			 that might have pulled me and my family out of the
			 indigence and obscurity into which we have fallen.
            I beseech you, Sir, to continue granting us your kindness and to believe that my feelings of gratitude will always be equal to the profound respect with which I have the honor to be
            Sir
            Your very humble and very obedient servant Peter Derieux
          
        